NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         MAY 10 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

SHERRIE JOHNSON,                                 No. 16-16364

                Plaintiff-Appellant,             D.C. No. 2:14-cv-02213-JAD-VCF

 v.
                                                 MEMORANDUM*
CLARK COUNTY SCHOOL DISTRICT,

                Defendant-Appellee.

                    Appeal from the United States District Court
                              for the District of Nevada
                    Jennifer A. Dorsey, District Judge, Presiding

                              Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Sherrie Johnson appeals pro se from the district court’s judgment dismissing

her federal employment action. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion the district court’s decision regarding the

sufficiency of service of process. Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1007, 1014 (9th Cir. 2002). We affirm.

       The district court did not abuse its discretion by dismissing Johnson’s action

for insufficient of service of process because, despite being given detailed

instructions and multiple extensions of time, Johnson failed to serve defendant

with a summons and complaint in a proper manner. See Fed. R. Civ. P. 4(c)(1) (“A

summons must be served with a copy of the complaint . . . within the time allowed

by Rule 4(m) [and] [t]he plaintiff . . . must furnish the necessary copies to the

person who makes service.”); In re Sheehan, 253 F.3d 507, 512-13 (9th Cir. 2001)

(district court has discretion to dismiss action for failure to effectuate proper

service absent a showing of good cause).

       We reject as unsupported by the record Johnson’s contentions concerning

bias by the district court.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                           2                                        16-16364